Exhibit 10.103

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR BY THE SECURITIES REGULATORY
AUTHORITY OF ANY OTHER JURISDICTION, NOR HAS ANY COMMISSION OR AUTHORITY PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING.  ANY REPRESENTATION TO THE
CONTRARY IS UNLAWFUL.  THE SHARES MAY NOT BE TRANSFERRED OR RESOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION IS AVAILABLE. 
INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

SUBSCRIPTION AGREEMENT

Series A-1 Preferred Stock

 

VCAMPUS CORPORATION

 

1.                                       Subscription.  VCampus Corporation (the
“Company”) is authorized to issue and sell up to 5,000 shares of its Series A-1
Convertible Preferred Stock (the “Series A-1 Preferred Stock”), having
substantially the rights, preferences, privileges and restrictions set forth in
the Certificate of Designations of the Series A-1 Preferred Stock in
substantially the form attached hereto as Exhibit A. The undersigned
(hereinafter referred to as “Subscriber”) hereby subscribes for and agrees to
purchase the number of shares of Series A-1 Preferred Stock of VCampus
Corporation (the “Company”), par value $0.01 per share, set forth on the
signature page hereto (the “Shares”) in consideration for payment by the
Subscriber of a per Share purchase price of $1,000 (the “Purchase Price”)
pursuant to this Subscription Agreement (the “Agreement”).  The Subscriber
herewith tenders the entire amount of such purchase price by check or wire
transfer payable to the order of the Company.

 

The Subscriber acknowledges that at the time of issuance the Common Stock will
not be registered under the Securities Act of 1933 (the “Act”), in reliance upon
an exemption from registration contained in the Act, and that the Company’s
reliance upon such exemption is based, at least partially, on the Subscriber’s
representations and warranties contained in this Subscription Agreement.

 

2.                                       Acceptance or Rejection of
Subscription.  Subscriber acknowledges and agrees that this subscription shall
not be effective until accepted in writing by the Company, and that the Company
reserves the right to reject this subscription in whole or in part.  The Company
is raising capital through the sale of up to approximately 5,000 Shares through
one or more offerings, although it reserves the right to sell any number of
shares less than the 5,000 shares authorized.  Subscriptions may be rejected for
insufficient documentation or for such other

 

--------------------------------------------------------------------------------


 

reason as the Company may determine, in its sole discretion, to be in the best
interests of the Company.  The Company, in its sole discretion, reserves the
right to close this offering at any time.  In the event the Subscriber’s
subscription is accepted by the Company, (the “Closing”) Subscriber’s Shares
shall be issued as of the date specified by the Company at the time of
acceptance.

 

3.                                       Warrants.  Subscriber shall receive
5-year warrants, (the “Warrants”) in substantially the form attached hereto as
Exhibit B, to purchase a number of shares of Common Stock equal to 75% of the
total number of shares of common stock issuable upon conversion of the Shares
purchased hereunder at an exercise price equal to the then applicable Conversion
Price of the Shares.

 

4.                                       Registration Rights.  The shares of
common stock issuable upon conversion of the Shares purchased hereunder (the
“Conversion Shares”), together with the shares issuable upon exercise of the
Warrants (the “Warrant Shares”), shall have registration rights pursuant to the
Registration Rights Agreement attached hereto as Exhibit C.

 

5.                                       Subscriber’s Representations and
Warranties.  Subscriber represents, warrants, acknowledges and agrees to the
following.

 

a.                                       Subscriber is a resident of the state
indicated on the signature page hereof, is legally competent to execute this
Agreement, and:

 

(i)                                     if Subscriber is an individual, has his
or her principal residence in such state and is at least 21 years of age; or

 

(ii)                                  if Subscriber is a corporation,
partnership, trust or other form of business organization, has its principal
office in such state; or

 

(iii)                               if Subscriber is a corporation, partnership,
trust or other form of business organization, Subscriber has not been organized
for the specific purpose of acquiring the Shares.

 

b.                                      This Agreement is and shall be
irrevocable, except that the Subscriber shall have no obligations hereunder in
the event that the subscription is not accepted by the Company in whole or in
part.

 

c.                                       The Subscriber has read this Agreement
carefully and, to the extent believed necessary, has discussed the
representations, warranties and agreements and the applicable limitations upon
the Subscriber’s resale of the Shares, the Conversion Shares and Warrant Shares
with counsel.

 

d.                                      The Subscriber understands that no
federal or state agency has made any finding or determination regarding the
fairness of this offering, or any recommendation or endorsement of this
offering.

 

2

--------------------------------------------------------------------------------


 

e.                                       The Subscriber is an “accredited
investor” as defined in Rule 501 of Regulation D promulgated under the Act.
Entities that are accredited investors under Rule 501 include, among others,
certain banks, savings and loan associations, registered securities
broker-dealers, insurance companies, registered investment companies and
trusts.  Individuals that are accredited investors under Rule 501 include, among
others, any natural person whose individual net worth, or joint net worth with
that person’s spouse, exceeds $1 million; or who had income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and who has a reasonable
expectation of reaching the same income level in the current year.

 

f.                                         The Subscriber has received from the
Company or others and has read copies of the Company’s filings with the U.S.
Securities and Exchange Commission (the “SEC”), and has had an adequate
opportunity to ask questions of and receive answers from the Company regarding
these documents (the “SEC Filings”).

 

g.                                      The Subscriber represents that the
Subscriber, if an individual, has adequate means of providing for his/her
current needs and personal and family contingencies and has no need for
liquidity in his/her investment in this offering.

 

h.                                      The Subscriber is financially able to
bear the economic risk of this investment, including the ability to afford
holding the Shares, the Conversion Shares, the Warrants and Warrant Shares
(collectively, the “Securities”) for an indefinite period, or to afford a
complete loss of its investment.

 

i.                                          The Subscriber is purchasing the
Securities for the Subscriber’s own account, and not for the purpose of
reselling or otherwise participating, directly or indirectly, in a distribution
of the Securities, and shall not make any sale, transfer or other disposition of
any portion of the Securities purchased hereby without registration under the
Act and any applicable securities act of any state or unless an exemption from
registration is available under such acts.

 

j.                                          The Subscriber’s overall commitment
to investments that are not readily marketable is not disproportionate to the
Subscriber’s net worth, and the Subscriber’s investment in the Securities will
not cause such overall commitment to become excessive.

 

k.                                       The Subscriber understands that an
investment in the Securities is a highly illiquid investment, and that, the
Subscriber will have to bear the economic risk of the investment indefinitely
(or at least until such shares may become registered for resale as provided
under this Agreement) because the Securities have not been registered under the
Act and are being issued pursuant to a private placement exemption under
Regulation D, on the grounds that no public offering is involved.  Therefore,
the Securities cannot be offered, sold, transferred, pledged or otherwise
disposed of to any person, unless either it is subsequently registered under the
Act and applicable state securities laws or an exemption from registration is
available and the Subscriber obtains a favorable opinion of the Company’s
counsel to that effect.

 

3

--------------------------------------------------------------------------------


 

l.                                          Prior to registration of the Shares
by the Company pursuant to Section 4 hereof or the availability of another
exemption that might be available to the Subscriber, the Subscriber understands
that the provisions of Rule 144 promulgated under the Act are not available for
at least one (1) year to permit resale of the Securities, and there can be no
assurance that the conditions necessary to permit routine sales of the
Securities under Rule 144 will ever be satisfied, and, if Rule 144 should become
available, routine sales made in reliance on its provisions could be made only
in limited amounts and in accordance with the terms and conditions of the Rule. 
The Subscriber further understands that in connection with sales for which
Rule 144 is not available, compliance with some other registration exemption
will be required, which may not be available.

 

m.                                    The Subscriber understands and agrees that
stop transfer instructions will be given to the Company’s transfer agent or the
officer in charge of its stock records and noted on the appropriate records of
the Company to the effect that the Securities may not be transferred out of the
Subscriber’s name unless either the Securities become registered for resale
under the Act or it is established to the satisfaction of counsel for the
Company that an exemption from the registration provisions of the Act and
applicable state securities laws is available therefor.  The Subscriber further
agrees that there will be placed on the certificates for the Shares and Warrant
Shares, or any substitutions therefore, a legend stating in substance as
follows, that the Subscriber understands and agrees that the Company may refuse
to permit the transfer of the stock out of its name and that the stock must be
held indefinitely in the absence of compliance with the terms of such legend. 
The Company agrees to remove the following restrictive legend from the
certificates, within five (5) business days following written request from the
Subscriber, promptly following the effectiveness of the Registration Statement
covering the resale of the Conversion Shares and Warrant Shares and provided the
Subscriber certifies that it will thereafter sell the common stock evidenced by
such unlegended certificates only pursuant to the final prospectus as permitted
under the Registration Rights Agreement or pursuant to Rule 144 or other
available exemption.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES ACT AND MAY NOT BE
SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF SUCH REGISTRATION UNLESS THE
CORPORATION RECEIVES AN OPINION OF COUNSEL (WHICH MAY BE COUNSEL FOR THE
CORPORATION) REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER MAY BE MADE IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS.

 

n.                                      The Subscriber has been given the
opportunity to review the Company’s SEC Filings, and to ask questions of, and
receive answers from, Company representatives concerning the Company and the
terms and conditions of the offering and to obtain such other information as the
Subscriber desires in order to evaluate an investment in the Securities.

 

4

--------------------------------------------------------------------------------


 

o.                                      The Subscriber did not learn of the
investment in the Securities as a result of any public advertising or general
solicitation.

 

6.                                       Company Representations and
Warranties.  Except as disclosed in the Company’s SEC Filings, the Company
represents and warrants to the Subscriber as follows:

 

a.                                       Organization and Standing.  The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware, and has all requisite corporate power and
authority to own and operate its properties and assets and to carry on its
business as now conducted.  The Company is duly qualified and authorized to do
business, and is in good standing as a foreign corporation, in Virginia and in
each other jurisdiction where the nature of its activities and of its properties
makes such qualification necessary, except where a failure to do so would not
have a material adverse effect on the Company.

 

b.                                      Capitalization.  The authorized and
outstanding capital of the Company, as of immediately prior to filing of the
Certificate of Designation of the Series A-1 Preferred Stock, consisted of: 
171,586 shares of undesignated and unissued Preferred Stock, $0.01 par value per
share; and 36,000,000 shares of Common Stock, $0.01 par value per share,
9,587,358 of which were issued and outstanding.

 

All of the outstanding shares of Common Stock and Preferred Stock that have been
duly authorized and validly issued are fully paid and nonassessable and were
issued in compliance with all applicable federal and state securities laws.  The
Company has duly and validly reserved the Conversion Shares, the Shares and
Warrant Shares for issuance as contemplated hereby.  Except as disclosed in the
SEC Filings (including the right of first refusal in favor of the March 2004
investors that does not apply to this financing), there are no outstanding
rights of first refusal, preemptive rights or other rights, options, warrants,
conversion rights or other agreements, either directly or indirectly, for the
purchase or acquisition from the Company of any shares of its capital stock.

 

c.                                       Authorization.  Except to the extent as
may be required under Nasdaq Marketplace Rules to permit conversion in full of
the Conversion Shares and Warrant Shares, all corporate action on the part of
the Company and its directors and stockholders necessary for the authorization,
execution and delivery of this Agreement, the performance of all the Company’s
obligations hereunder and thereunder, and the authorization, issuance, sale and
delivery of the Securities has been taken.  This Agreement, when executed and
delivered by the Company and the respective other parties thereto, shall
constitute a valid and legally binding obligation of the Company enforceable in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors, rules and laws governing
specific performance, injunctive relief and other equitable remedies.

 

d.                                      Validity of the Shares.  The Shares,
when issued pursuant to the terms of this Agreement (and the Conversion Shares
and Warrant Shares, when issued pursuant to the terms of the Certificate of
Designations of the Series A-1 Preferred Stock and pursuant to the Warrants,
respectively), will be validly issued, and fully paid and nonassessable and will
be free

 

5

--------------------------------------------------------------------------------


 

of any liens or encumbrances; provided, however, that the Securities will be
subject to restrictions on transfer under state and/or federal securities laws
as set forth herein.

 

e.                                       Compliance with Other Instruments.  The
Company is not in violation of any provisions of its Certificate of
Incorporation or its Bylaws as amended, or of any provisions of any material
agreement or any judgment, decree or order by which it is bound or any statute,
rule or regulation applicable to the Company.  Subject to the compliance with
such filings as may be required to be made with the SEC, the National
Association of Securities Dealers, Inc. (the “NASD”) and certain state
securities commissions and except with respect to shareholder approval that
might be deemed to be required under Nasdaq Marketplace Rules, the execution,
delivery and performance of this agreement and the issuance and sale of the
Shares pursuant hereto, will not result in any such violation or be in conflict
with or constitute a default under any such provisions or result in the creation
of any mortgage, pledge, lien, encumbrance or charge upon any of the properties
or assets of the Company.

 

f.                                         Governmental Consents.  All consents,
approvals, orders or authorization of, or registrations, qualifications,
designations, declarations or filings with, any federal or state governmental
authority on the part of the Company required in connection with the valid
execution and delivery of this agreement, the offer, sale or issuance of the
Shares, or the consummation of any other transaction contemplated hereby, have
been obtained (other than post-sale filings pursuant to applicable state and
federal securities law).

 

g.                                      Accuracy of Reports.  The SEC Filings
required to be filed by the Company within the year prior to the date of this
Agreement under the Securities Exchange Act of 1934 have been duly filed, were
in substantial compliance with the requirements of their respective forms, were
complete and correct in all material respects as of the dates at which the
information was furnished, and contained (as of such dates) no untrue statement
of a material fact or omitted to state a material fact necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading.

 

h.                                      Disclosure.  No representation or
warranty of the Company contained in this Agreement contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.

 

i.                                          Financial Statements and Commission
Filings; Undisclosed Liabilities.

 

(1)                                  Included in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2004 (the “2004 10-K”) are true and
complete copies of the audited consolidated balance sheets (the “Balance
Sheets”) of the Company as of December 31, 2003 and 2004, and the related
audited statements of income, changes in stockholders’ equity and cash flows for
the years ended December 31, 2002, 2003 and 2004 (the “Financial Statements”),
accompanied by the reports of the Company’s auditors.  The Financial Statements
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”), applied consistently with the past practices of
the Company (except as may be indicated in the notes thereto), and as of their
respective dates, fairly present, in all material respects, the

 

6

--------------------------------------------------------------------------------


 

consolidated financial position of the Company and the results of its operations
as of the time and for the periods indicated therein.  The Company keeps proper
accounting records in which all material assets and liabilities and all material
transactions of the Company are recorded in conformity with GAAP.

 

(2)                                  As of their respective filing dates, the
financial statements of the Company included in the SEC Filings required to be
filed by the Company within the year prior to the date of this Agreement
complied as to form in all material respects with then applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with GAAP, applied consistently
with the past practices of the Company, and as of their respective dates, fairly
presented in all material respects the financial position of the Company and the
results of its operations as of the time and for the periods indicated therein
(except as may be indicated in the notes thereto or, in the case of the
unaudited statements, as permitted by Form 10-Q, and Regulations S-K and S-X of
the SEC).

 

(3)                                  Since December 31, 2004, neither the
Company nor any of the Company’s Subsidiaries has incurred any liabilities or
obligations of any nature, whether or not accrued, absolute, contingent or
otherwise, other than liabilities (i) disclosed in the SEC Filings filed prior
to the date of this Agreement, (ii) adequately provided for in the Balance
Sheets or disclosed in any related notes thereto, (iii) not required under GAAP
to be reflected in the Balance Sheets, or disclosed in any related notes
thereto, (iv) incurred in connection with this Agreement, or (v) incurred in the
ordinary course of business.

 

j.                                          Litigation.  Except as set forth in
the Company’s SEC Filings, there are no claims, actions, suits, investigations
or proceedings pending or, to the Company’s knowledge, threatened proceedings
against the Company or its assets, at law or in equity, by or before any
governmental authority, or by or on behalf of any third party.

 

k.                                       Investment Company.  The Company is
not, and following the Closing of the transactions contemplated hereunder will
not be, an “investment company” within the meaning of that term under the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC.

 

l.                                          Listing and Maintenance Requirements
Compliance.  Except as disclosed in the Company’s SEC Filings, the Company has
not received notice (written or oral) from any stock exchange or market on which
the Common Stock is listed to the effect that the Company is not in compliance
with the continuing listing or maintenance requirements of the exchange or
market.

 

m.                                    Compliance.  The Company is in compliance
in all material respects with all applicable laws (including the Sarbanes-Oxley
At of 2002 and the rules promulgated thereunder) and all orders of, and
agreements with, any governmental authority applicable to the Company or any of
its assets.  The Company has all permits, certificates, licenses, approvals and
other authorizations required under applicable laws or necessary in connection
with the conduct

 

7

--------------------------------------------------------------------------------


 

of its businesses, except where the failure to have such permits, certificates,
licenses, approvals and other authorizations would not have a material adverse
effect on the Company.

 

n.                                      No Integrated Offering.  The Company has
not, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Securities Act of 1933 or cause
this offering of Securities to be integrated with prior offerings of securities
by the Company for purposes of the Securities Act of 1933; nor will the Company
take any action or steps that would require registration of the Securities under
the Securities Act of 1933 or cause the offering of the Securities to be
integrated with other offerings in a manner that would require such
registration.

 

o.                                      Material Non-Public Information.  The
Company has not disclosed to the Subscriber any material non-public information
that (i) if disclosed, would reasonably be expected to have a material effect on
the price of the Company’s common stock or (ii) according to applicable law,
rule or regulation, should have been disclosed publicly by the Company prior to
the date hereof, but which has not been so disclosed.

 

p.                                      Valid Private Placement.  Subject to the
accuracy as to factual matters of each Subscriber’s representations in Section 5
of each Purchase Agreement, the Securities may be issued to the Subscribers
pursuant to the transaction documents without registration under the Securities
Act of 1933 or the securities laws of any state.

 

7.                                       Assignment.  This Agreement is not
transferable or assignable by the Subscriber.

 

8.                                       Expenses.  The Company and the
Subscriber shall bear their own expenses with respect to this Agreement and the
transactions contemplated hereby.

 

9.                                       Correct Information.  All information
which the Subscriber has provided concerning the Subscriber or its financial
position and the Subscriber’s knowledge of financial and business matters is
correct and complete as of the date hereof, and if there should be any material
change in such information prior to the Company’s acceptance of the
subscription, the Subscriber will immediately provide the Company with such
information.

 

10.                                 Miscellaneous.  This Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware. 
This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and may be amended only by a writing
executed by all parties.

 

11.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

 

12.                                 Form 8-K Filing.  On or before the fourth
business day following the Closing, the Company shall file a Current Report or
Form 8-K with the SEC describing the material terms of the transactions
contemplated by this Agreement.  Upon the filing of this required report, to the

 

8

--------------------------------------------------------------------------------


 

knowledge of the Company, no Subscriber shall be in possession of material
nonpublic information received from the Company or any of its officers,
employees or agents that is not disclosed in the Form 8-K.

 

13.                                 Injunction Posting of Bond.  In the event a
Subscriber shall elect to convert Shares or part thereof or exercise the Warrant
in whole or in part, the Company may not refuse conversion or exercise based on
any claim that such Subscriber or any one associated or affiliated with such
Subscriber has been engaged in any violation of law, or for any other reason,
unless an injunction from a court, on notice, restraining and or enjoining
conversion of all or part of the Shares or exercise of all or part of such
Warrant shall have been sought and obtained by the Company and the Company has
posted a surety bond for the benefit of such Subscriber in the amount of 130% of
the outstanding principal and dividend with respect to the Shares, or aggregate
purchase price of the Warrant Shares which are sought to be subject to the
injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Subscriber to the extent Subscriber obtains judgment.  Notwithstanding
the foregoing, if the Company receives an order restraining it from converting
the Shares or issuing the Warrant Shares from a court or administrative agency
of competent jurisdiction, it shall comply without a bond requirement.

 

14.                                 Buy-In.  In addition to any other rights
available to the Subscriber, if the Company fails to deliver to the Subscriber
the Conversion Shares issuable upon conversion of the Shares by the delivery
date set forth in the Series A-1 Certificate of Designations and if after seven
(7) business days after such delivery date the Subscriber purchases (in an open
market transaction or otherwise) shares of common stock to deliver in
satisfaction of a sale by such Subscriber of the common stock which the
Subscriber was entitled to receive upon such conversion (a “Buy-In”), then the
Company shall pay in cash to the Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) the
Subscriber’s total purchase price (including brokerage commissions, if any) for
the shares of common stock so purchased exceeds (B) the aggregate purchase price
amount of the Shares for which such conversion was not timely honored, together
with interest thereon at a rate of 15% per annum, accruing until such amount and
any accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty).  For example, if the Subscriber
purchases shares of common stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 in purchase
price of the Shares, the Company shall be required to pay the Subscriber $1,000,
plus interest. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.

 

9

--------------------------------------------------------------------------------


 

SUBSCRIPTION AGREEMENT SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement
effective on this the 1st day of December 2005.

 

$                   = total payment by Subscriber

 

 

 

                     = Number of Shares of Series A-1 Preferred Stock purchased

 

 

 

$1,000.00     = per share purchase price

 

 

 

                     = Number of Warrants to be issued to Subscriber

 

 

 

 

 

 

 

 

 

Signature of Subscriber

 

 

 

 

 

 

 

 

Printed or typed name of Subscriber (in

 

Address

exactly the form in which securities are to

 

be registered and issued)

 

 

 

 

 

 

Printed or Typed Name and Title of person

 

signing

 

 

 

 

For Company Use Only:

 

ACCEPTED effective on the 8th day of December 2005 on behalf of VCampus
Corporation for            Shares of Series A-1 Preferred Stock.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------